t c memo united_states tax_court robert l and brenda j tarter petitioners v commissioner of internal revenue respondent docket no filed date eric johnson for petitioners christian a speck for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of a income_tax deficiency of dollar_figure a sec_6662 a accuracy-related 1rule references are to the tax_court rules_of_practice and procedure unless otherwise noted section references are to the applicable versions of the internal_revenue_code code penalty of dollar_figure and a sec_6651 addition_to_tax of dollar_figure for failure_to_file timely with regard to the income_tax deficiency we decide whether petitioners’ claimed trade_or_business expense deductions are allowable we hold they are not we also decide whether petitioners are liable for the accuracy-related_penalty we hold that they are petitioners do not dispute that their income_tax return was filed untimely and do not assert that a reasonable basis existed for their late filing we sustain the addition_to_tax without further comment findings_of_fact the parties have filed with the court stipulated facts and exhibits the stipulated facts are found accordingly petitioners are husband and wife and they jointly filed a form_1040 u s individual_income_tax_return they resided in lincoln california when their petition was filed with the court a petitioner’s business history robert tarter petitioner went into business for himself in approximately beginning b b construction b b b b was engaged in the business of preparing and pouring concrete foundations and flatwork for residential projects b b operated as a sole_proprietorship at its inception and was still operating as a sole_proprietorship at the beginning of on date petitioner formed bbt enterprises limited bbt a limited_partnership the partners of bbt were petitioner and b b complex_trust with petitioner having a 1-percent interest and b b complex_trust having a 99-percent interest by at least date b b began to operate as bbt no form_1065 u s return of partnership income was filed for bbt for no form_1041 u s income_tax return for estates and trusts was filed for the b b complex_trust for petitioner reported all claimed income and deductions of the concrete business for as those of a sole_proprietorship on their schedule c profit or loss from business a checking account for bbt d b a b b was opened on date bbt account at that time a checking account existed in the name of b b and petitioners b b account sometime after august or date operating_expenses for the concrete construction business were paid out of the bbt account after date funds represented by checks from the bbt account were not funds that came from the b b account b additional entities on date petitioner set up the entity v e leasing ltd a california limited_partnership v e leasing the partners of v e leasing were petitioner and granite bay complex_trust upon formation of v e leasing petitioner held a 1-percent interest and granite bay complex estate_trust held a 99-percent interest the depreciable vehicles and smaller equipment assets that petitioner used for the concrete construction business were transferred to v e leasing during no form_1065 was filed for v e leasing for also on date petitioner set up the entity b b concrete pumping ltd a california limited_partnership b b concrete pumping the partners of b b concrete pumping were petitioner and granite bay complex_trust upon formation of b b concrete pumping petitioner held a 1-percent interest and granite bay complex estate_trust held a 99-percent interest in b b concrete pumping the bigger more expensive concrete pumps that petitioner used for the concrete construction business were transferred to b b concrete pumping during no form_1065 was filed for b b concrete pumping for c payments to workers beginning in date petitioner began to use a payroll system under which b b’s approximately to employees were leased to an employee_leasing company labor force partners ltd payroll company through this leasing arrangement the payroll company became the primary legal employer of record the individuals who originally presented and promoted the payroll system to petitioner were david clancy and ray vallejo in date petitioner arranged for an all-employee meeting for b b workers at that meeting clancy and vallejo told the employees about the new payroll system petitioner did not recall ever telling the employees they were fired the payroll company did not make any of the decisions regarding the employees for example who would be hired or fired and how much they would be paid or otherwise supervise the day-to-day activities of the workers after the fall of petitioner continued to make all the hiring and firing decisions with respect to employees of the concrete business similarly after the fall of petitioner or supervisors of b b continued to give the day-to-day instructions to employees of the concrete business in general employees were the same individuals performed the same type of work were supervised the same way and were paid the same amounts both before and after petitioner began paying the employees through the payroll company the payroll company set up two payroll accounts with paychex a large processing company pursuant to this new payroll system instead of receiving one paycheck each employee received two the first paycheck covered the minimum wage that state law required the balance due an employee called a dividend payment was paid in a second check from an account under the name of labor force partners trust petitioner did not pay employment_taxes or workers compensation on the portion of the wages greater than the minimum wage shortly after the new payroll system began petitioners’ return preparer shannon perez perez assumed bookkeeping for the concrete business perez also prepared petitioners’ form_1040 that form_1040 was prepared in haste in order for petitioners to satisfy a requirement to close on a new home neither petitioners nor perez thought the return was accurate when prepared and filed and they anticipated its amendment on the form_1040 petitioners reported approximately dollar_figure million in receipts and slightly more in expenses resulting in a net schedule c loss of approximately dollar_figure perez kept track of the expenses of the concrete business by categorizing and entering those expenses into a computer quickbooks data file using bank statements check stubs and canceled checks that petitioner provided to prepare petitioners’ return perez ran reports from the quickbooks database d disallowed deductions petitioners’ form_1040 was selected for audit and respondent in the notice_of_deficiency mailed to petitioners on date determined that petitioner failed to substantiate five categories of expenses on schedule c employee_benefits payroll_taxes outside services rent lease depreciation and sec_179 expense dollar_figure big_number big_number big_number vehicles machinery equipment big_number these disallowed amounts are the amounts that petitioner claimed in the referenced categories on his schedule c e substantiation perez no later than date acknowledged errors in every category of expense claimed on petitioner’s schedule c with the possible exception of depreciation neither perez nor petitioners kept books_and_records of expenses of the concrete business for that reflected the deduction amounts claimed in the categories listed on petitioner’ sec_2001 schedule c f financial statements perez prepared financial statements that she knew were inconsistent with petitioners’ tax_return which she had prepared the financial statements made petitioner’s business look more profitable than it appeared on his schedule c the profit and loss statement purporting to show petitioners’ net_income from the concrete business was intended to be used to obtain a license in nevada and showed dollar_figure more in net_income than the net_income reflected on petitioner’s schedule c g discovery before trial on date respondent served interrogatories on petitioners asking them to list every item claimed as an expense deduction on the schedule c perez prepared petitioners’ responses to those interrogatories for every item except depreciation that respondent disallowed in the notice_of_deficiency petitioners’ interrogatory responses reflected deduction amounts greater than the amounts reported on the schedule c h the seizures on date agents of respondent’s criminal_investigation_division cid executed simultaneous search warrants at petitioner’s business and at the payroll company from date through the trial in this case cid has retained originals or copies of all electronic or paper records seized pursuant to the search warrants at the time of the seizures cid created an inventory of the seized paper documents the seized paper records consist of approximately boxes of materials seized from b b construction and boxes of materials seized from the payroll company opinion the burden_of_proof is on petitioners to show that respondent’s determinations set forth in the notice_of_deficiency are incorrect see rule a see 290_us_111 deductions are strictly a matter of legislative grace and petitioners must show that their claimed deductions are allowed by the code petitioners must also keep sufficient records to substantiate any deduction that would otherwise be allowed by the code see sec_6001 292_us_435 in order to meet their burden_of_proof petitioners must introduce sufficient evidence to make a prima facie case establishing that respondent committed the errors alleged in the petition and overcome the evidence submitted by or otherwise favorable to respondent see lyon v commissioner 1_bta_378 for the burden to shift to respondent petitioners must comply with the substantiation and record-keeping requirements of the code see sec_7491 and b we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues affecting petitioners’ tax_liability because we find that petitioners failed to comply with substantiation requirements of the code a employee_benefits and payroll_taxes respondent’s notice_of_deficiency disallowed the amounts petitioner claimed on his schedule c for employee_benefits and payroll_taxes dollar_figure and dollar_figure respectively respondent determined that the expenses were disallowed because petitioners did not provide information to support the deductions and did not establish that the expenses were ordinary and necessary respondent argues on brief that petitioners have never established that these costs were not claimed on the schedule c as labor costs under cost_of_goods_sold in support of their benefits and payroll tax deductions petitioners detailed amounts paid to kaiser for medical insurance invoices and amounts paid to the payroll company for disability insurance from the evidence presented it appears that payments were made for medical and disability benefits however these proofs of payment in no way address nor negate respondent’s argument that those items may already be included in petitioner’s schedule c as labor costs under cost_of_goods_sold we sustain respondent’s determination on this issue b outside services respondent’s notice_of_deficiency disallowed the amount petitioner claimed on his schedule c for outside services dollar_figure respondent claims that petitioners did not provide information to support the deductions and that petitioners did not establish that the expenses were ordinary and necessary in support of their outside services deduction petitioners explain on brief that the amount represents legal and engineering fees perez tried to substantiate the expenses for outside services with a list that included several payments to operating engineers perez claimed operating engineers belonged in that category because they provided engineering services or certifications as shown in their invoices however operating engineers was the union for the concrete pump truck operators in the check registers the payments to operating engineers were categorized as subcontractors according to the interrogatory responses items categorized as subcontractors were part of the cost_of_goods_sold although we find it likely that the payments claimed by petitioners were in fact made for legal and engineering costs those fees may already be included in petitioner’s schedule c as a part of cost_of_goods_sold also to the extent that those fees were for services performed for bbt and not b b they are not deductible by petitioners petitioners provide no information on those components that make up the cost_of_goods_sold amount claimed on the schedule c nor do they distinguish fees paid_by b b from those paid_by bbt in the light of this absence of evidence the credible_evidence in the record does not permit us to find that the outside services deduction is supportable as an independent schedule c deduction 2for example a fee for legal services dated date is directed to bbt enterprises dba b b construction indicating that bbt had already set itself forth as a business_entity by that date c rent lease vehicles machinery equipment respondent’s notice_of_deficiency disallowed the amount petitioner claimed on his schedule c for renting or leasing of vehicles machinery and equipment dollar_figure the notice_of_deficiency stated that this cost was disallowed because petitioners did not provide information to support the deductions and did not establish that the expenses were ordinary and necessary petitioners support this deduction with a stipulation listing checks and a record of check stubs we note that the checks paid from the beginning of the year through date were paid out of the b b account while the checks paid after that date were paid out of the bbt account all checks dated from date through the end of were issued from the bbt account bbt did not file a form_1065 for nor did b b complex_trust the 99-percent partner of bbt file a form_1041 for petitioner cannot claim a deduction on his schedule c for the rent lease of vehicles machinery and equipment if those expenses were in fact incurred by bbt in the light of all the evidence we hold that the deductions on schedule c are limited to only those expenses stipulated by the parties to have been paid out of the b b account d depreciation respondent’s notice_of_deficiency disallowed the amount claimed on schedule c for depreciation dollar_figure the notice stated that the depreciation was disallowed because petitioners did not provide information to support the deductions and did not establish that the expense was ordinary and necessary in support of the depreciation expense petitioners offer a one-page depreciation schedule that includes the bases of certain stated assets the method_of_depreciation and the deprecation claimed sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the basis on which a depreciation deduction is allowable with respect to any property under sec_167 is the adjusted_basis of the property determined under sec_1011 for the purpose of determining gain on the sale_or_other_disposition of the property see sec_167 petitioners’ depreciation schedule lacks an essential piece of information the owner of the assets for possible asset owners include petitioners bbt v e leasing b b concrete pumping or perhaps one of the partners of one of these partnerships and it is certainly possible if not likely that ownership of the itemized assets changed throughout although we are satisfied that a concrete business would have depreciable assets we cannot find evidence in the record by which we can determine the amount of the depreciation expense for petitioner’s schedule c therefore we sustain respondent’s determination with respect to depreciation e accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence petitioners will avoid this penalty if the record shows that they were not negligent ie they made a reasonable attempt to comply with the provisions of the code and they were not careless reckless or in intentional disregard of rules or regulations see sec_6662 243_f3d_1212 10th cir affg leema enters inc v commissioner tcmemo_1999_18 negligence connotes a lack of due care or failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir an 3as noted above on date cid agents executed simultaneous search warrants at petitioner’s business and the payroll company and respondent has remained in possession of those materials through the date of trial the record does not provide support that this circumstance impaired petitioners’ preparations for and offering of evidence at trial in fact after this case was set for trial respondent moved for continuance but petitioners opposed that motion and the request for continuance was denied further perez testified that the information she had used to prepare petitioner’s schedule c came from the quickbooks accounting system that she used and that she had been able to restore that information from quickbooks files backups that had not been seized accuracy-related_penalty is not applicable to any portion of an underpayment to the extent that a taxpayer has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 respondent bears the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden of production respondent must produce sufficient evidence that it is appropriate to impose an accuracy-related_penalty once respondent has produced sufficient evidence the burden_of_proof is upon petitioners see 116_tc_438 petitioners may carry their burden by proving that with respect to their underpayment there existed reasonable_cause and they acted in good_faith sec_6664 respondent has satisfied the burden of production in that the record establishes that petitioners failed to substantiate their claimed deductions sec_6001 imposes on petitioners a duty to maintain books_and_records sufficient to support items reported on their returns and petitioners’ breach of that duty is contrary to what a prudent and responsible taxpayer would have done under the circumstances see sec_1_6662-3 income_tax regs further petitioners have failed to persuade us that their failure to maintain the requisite substantiation was excused by reasonable_cause and good_faith therefore we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 we have considered all arguments by petitioners for holdings contrary to those which we reach herein to the extent not discussed we conclude that those arguments are irrelevant or without merit decision will be entered under rule
